COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      LG Chem, Ltd. v. Tommy Morgan

Appellate case number:    01-19-00665-CV

Trial court case number: 100728-CV

Trial court:              239th District Court of Brazoria County

        Appellee, Tommy Morgan, has filed two motions for admission pro hac vice requesting
admission of two non-resident attorneys, Angela J. Nehmens and William A. Levin. Each motion
is supported by a motion of a resident Texas attorney, A. Craig Eiland, who states that Ms.
Nehmens and Mr. Levin are reputable attorneys and recommends that both be granted permission
to participate in this appeal. See TEX. RULES GOVERN. BAR ADM’N R. XIX(b). All of the motions
comply with the Texas Rules of Appellate Procedure and the Rules Governing Admission to the
Texas Bar. See TEX. R. APP. P. 9.4, 10.1(a); TEX. RULES GOVERN. BAR ADM’N R. XIX. The
motions certify that the parties have conferred and that no party opposes the motions. See TEX. R.
APP. P. 10.1(a)(5), 10.3(a)(2).
       Accordingly, the Court grants the motions and orders Angela J. Nehmens and William A.
Levin be admitted pro hac vice to participate in this appeal.
       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                    Acting individually         Acting for the Court


Date: __November 19, 2019__